Citation Nr: 1034781	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a left foot osteotomy with scar.

2.  Entitlement to a rating in excess of 10 percent for hammer 
toes, hallux valgus and osteoarthritis of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 until May 1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2009. A transcript of the hearing is of record.

In August 2009, the Board, among other things, remanded the 
claims for the issuance of statements of the case (SOC).  As an 
SOC has not yet been issued, the claims are returned to the RO 
for compliance.

The issues of the Veteran's application to reopen claims 
of service connection for sleep apnea and hypertension, 
and an increased rating for bilateral hearing loss have 
been raised by the record (November 2009 statement), but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In August 2008, the Veteran filed the claims for increased 
rating.  The RO denied the claims in January 2009.  In February 
2009, he submitted a Notice of Disagreement (NOD) but no SOC was 
issued.

When the RO receives a timely NOD, it is obligated to issue an 
SOC in order that a veteran's appeal may be perfected.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("[t]hus, the 
next step was for the RO to issue an SOC on the denial of the . . 
. claim, and the Board should have remanded that issue to the RO, 
not referred it there, for issuance of that SOC").  

In August 2009, the Board remanded this matter to the AOJ with 
instructions to issue an SOC for these claims; however, the case 
was returned to the Board without steps having been taken to cure 
the defect and comply with the orders of the Board.  A remand by 
the Board confers upon a veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon VA a 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC to the Veteran on the issues 
of entitlement to a rating in excess of 10 
percent for residuals of a left foot 
osteotomy with scar and entitlement to a 
rating in excess of 10 percent for hammer 
toes, hallux valgus and osteoarthritis of the 
right great toe.

2.  The Veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if he wishes to complete 
an appeal from that determination.  If an 
appeal(s) is(are) perfected, then the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



